                                                                                  Case 2:19-cv-09864-CAS-E Document 22 Filed 01/21/20 Page 1 of 10 Page ID #:195



                                                                                    1   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                        MITCHELL J. LANGBERG (State Bar No. 171912)
                                                                                    2   mlangberg@bhfs.com
                                                                                        EMILY L. DYER (State Bar No. 321707)
                                                                                    3   edyer@bhfs.com
                                                                                        2049 Century Park East, Suite 3550
                                                                                    4   Los Angeles, CA 90067
                                                                                        Telephone: 702.464.7098
                                                                                    5   Facsimile: 310.500.4602
                                                                                    6   Attorneys for Defendant
                                                                                        CITY OF BALDWIN PARK
                                                                                    7

                                                                                    8                         UNITED STATES DISTRICT COURT
                                                                                    9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10

                                                                                   11   BALDWIN PARK FREE SPEECH Case No. 2:19-cv-09864 CAS-E
                                            2049 Cent ury Park East, Suite 3550




                                                                                        COALITION, an unincorporated
                                                 Los Angel es, CA 90 067




                                                                                   12   association, ROBERT EHLERS, an Assigned to Honorable Christina A. Snyder
                                                                                        individual,
                                                       310.500.4600




                                                                                   13                                  ANSWER TO AMENDED COMPLAINT:
                                                                                                     Plaintiffs,       CIVIL RIGHTS
                                                                                   14
                                                                                        v.
                                                                                   15
                                                                                        CITY OF BALDWIN PARK,
                                                                                   16
                                                                                                     Defendant.
                                                                                   17

                                                                                   18         Defendant City of Baldwin Park (“Defendant”) by and through the law firm
                                                                                   19   of Brownstein Hyatt Farber Schreck, LLP for Answer to Plaintiffs’ Amended
                                                                                   20   Complaint: Civil Rights (“Amended Complaint”) on file herein answers, denies and
                                                                                   21   alleges as follows:
                                                                                   22         1.     In answering the allegations contained in Paragraph 1 of Plaintiffs’
                                                                                   23   Amended Complaint, Defendant admits the allegations contained therein.
                                                                                   24         2.     In answering the allegations contained in Paragraph 2 of Plaintiffs’
                                                                                   25   Amended Complaint, Defendant admits the allegations contained therein.
                                                                                   26         3.     In answering the allegations contained in Paragraph 3 of Plaintiffs’
                                                                                   27   Amended Complaint, Defendant denies that Defendant has enforced its sign
                                                                                   28
                                                                                                                                  1
                                                                                                              ANSWER TO AMENDED COMPLAINT: CIVIL RIGHTS
                                                                                                                     (CASE NO. 2:19-CV-09864 CAS-E)
                                                                                  Case 2:19-cv-09864-CAS-E Document 22 Filed 01/21/20 Page 2 of 10 Page ID #:196



                                                                                    1   ordinance in an unconstitutional or otherwise improper manner.          In all other
                                                                                    2   respects, Defendant admits the allegations contained therein.
                                                                                    3         4.     In answering the allegations contained in Paragraph 4 of Plaintiffs’
                                                                                    4   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                    5         5.     In answering the allegations contained in Paragraph 5 of Plaintiffs’
                                                                                    6   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                    7         6.     In answering the allegations contained in Paragraph 6 of Plaintiffs’
                                                                                    8   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                    9         7.     In answering the allegations contained in Paragraph 7 of Plaintiffs’
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   11         8.     In answering the allegations contained in Paragraph 8 of Plaintiffs’
                                            2049 Cent ury Park East, Suite 3550




                                                                                        Amended Complaint, Defendant denies the allegations contained therein.
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                       310.500.4600




                                                                                   13         9.     In answering the allegations contained in Paragraph 9 of Plaintiffs’
                                                                                   14   Amended Complaint, Defendant does not have sufficient information or belief as to
                                                                                   15   Plaintiffs' motivations, and on that basis, denies allegations as to such motivation.
                                                                                   16   Defendant admits that the linked news stories are stories that were published. In all
                                                                                   17   other respects, Defendant denies the allegations contained in Paragraph 9.
                                                                                   18         10.    In answering the allegations contained in Paragraph 10 of Plaintiffs’
                                                                                   19   Amended Complaint, Defendant admits that the signs at issue in this case
                                                                                   20   referenced a website. In all other respects, Defendant does not have sufficient
                                                                                   21   information or belief regarding the allegations and, on that basis, denies the
                                                                                   22   allegations contained therein.
                                                                                   23         11.    In answering the allegations contained in Paragraph 11 of Plaintiffs’
                                                                                   24   Amended Complaint, Defendant does not have sufficient information or belief
                                                                                   25   regarding the allegations, and, on that basis, denies the allegations contained
                                                                                   26   therein.
                                                                                   27         12.    In answering the allegations contained in Paragraph 12 of Plaintiffs’
                                                                                   28   Amended Complaint, Defendant does not have sufficient information or belief
                                                                                                                                 2
                                                                                                            ANSWER TO AMENDED COMPLAINT: CIVIL RIGHTS
                                                                                                                   (CASE NO. 2:19-CV-09864 CAS-E)
                                                                                  Case 2:19-cv-09864-CAS-E Document 22 Filed 01/21/20 Page 3 of 10 Page ID #:197



                                                                                    1   regarding the allegations regarding Mr. Ehlers property ownership, business
                                                                                    2   ownership, or membership in any organization and, on that basis, denies those
                                                                                    3   allegations. In all other respects, Defendant denies the allegations contained in
                                                                                    4   Paragraph 12.
                                                                                    5         13.    In answering the allegations contained in Paragraph 13 of Plaintiffs’
                                                                                    6   Amended Complaint, Defendant denies that the property belongs to Ehlers or that
                                                                                    7   he was issued any citations. In all other respects, Defendant admits the allegations
                                                                                    8   contained in paragraph 13.
                                                                                    9         14.    In answering the allegations contained in Paragraph 14 of Plaintiffs’
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10   Amended Complaint, Defendant admits that the City is a municipal entity,
                                                                                   11   organized under the laws of the State of California Defendant admits that Plaintiffs
                                            2049 Cent ury Park East, Suite 3550




                                                                                        bring this action on the bases that they assert in their Amended Complaint (without
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                       310.500.4600




                                                                                   13   admitting that the pleading is proper or accurate). In all other respects, Defendant
                                                                                   14   denies the allegations contained in Paragraph 14.
                                                                                   15         15.    In answering the allegations contained in Paragraph 15 of Plaintiffs’
                                                                                   16   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   17         16.    In answering the allegations contained in Paragraph 16 of Plaintiffs’
                                                                                   18   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   19         17.    In answering the allegations contained in Paragraph 17 of Plaintiffs’
                                                                                   20   Amended Complaint, Defendant admits that the Baldwin Park Municipal Code
                                                                                   21   ("BPMC") provides for exemptions and that non-exempt sigs are subject to a
                                                                                   22   permitting process. In all other respects, Defendant denies the allegations contained
                                                                                   23   in Paragraph 17.
                                                                                   24         18.    In answering the allegations contained in Paragraph 18 of Plaintiffs’
                                                                                   25   Amended Complaint, Defendant states that the ordinances speak for themselves. In
                                                                                   26   all other respects, Defendant denies the allegations contained therein.
                                                                                   27         19.    In answering the allegations contained in Paragraph 19 of Plaintiffs’
                                                                                   28   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                                                                  3
                                                                                                            ANSWER TO AMENDED COMPLAINT: CIVIL RIGHTS
                                                                                                                   (CASE NO. 2:19-CV-09864 CAS-E)
                                                                                  Case 2:19-cv-09864-CAS-E Document 22 Filed 01/21/20 Page 4 of 10 Page ID #:198



                                                                                    1         20.    In answering the allegations contained in Paragraph 20 of Plaintiffs’
                                                                                    2   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                    3         21.    In answering the allegations contained in Paragraph 21 of Plaintiffs’
                                                                                    4   Amended Complaint, Defendant admits that the referenced code sections provide
                                                                                    5   for fines for infractions as set out in those code sections. In all other respects,
                                                                                    6   Defendant denies the allegations contained therein.
                                                                                    7         22.    In answering the allegations contained in Paragraph 22 of Plaintiffs’
                                                                                    8   Amended Complaint, Defendant admits that the referenced code sections provide
                                                                                    9   for fines for infractions as set out in those code sections.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10         23.    In answering the allegations contained in Paragraph 23 of Plaintiffs’
                                                                                   11   Amended Complaint, Defendant admits that people cannot be convicted of a
                                            2049 Cent ury Park East, Suite 3550




                                                                                        misdemeanor through proclamation of the municipal code and that the code
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                       310.500.4600




                                                                                   13   sections provide for whatever fines and penalties they provide for. Defendant
                                                                                   14   admits that Plaintiff Ehler has not been convicted of violating a City ordinance. In
                                                                                   15   all other respects, Defendant denies the allegations contained therein.
                                                                                   16         24.    In answering the allegations contained in Paragraph 24 of Plaintiffs’
                                                                                   17   Amended Complaint, Defendant admits that the code sections contain the quoted
                                                                                   18   provisions (though cited in excerpted and misleading fashion). In all other respects,
                                                                                   19   Defendant denies the allegations contained therein.
                                                                                   20         25.    In answering the allegations contained in Paragraph 25 of Plaintiffs’
                                                                                   21   Amended Complaint, Defendant admits that the code sections contain the quoted
                                                                                   22   provisions (though cited in excerpted and misleading fashion).
                                                                                   23         26.    In answering the allegations contained in Paragraph 26 of Plaintiffs’
                                                                                   24   Amended Complaint, Defendant admits that there was a prior case and preliminary
                                                                                   25   injunction and amendment of the Code.            Defendant does not have sufficient
                                                                                   26   information or belief to know what Plaintiff Ehlers did and, on that basis, denies
                                                                                   27   such allegations. Defendant admits that the described sign was affixed to the
                                                                                   28   building, but denies that it was Plaintiff Ehlers' building.
                                                                                                                                    4
                                                                                                             ANSWER TO AMENDED COMPLAINT: CIVIL RIGHTS
                                                                                                                    (CASE NO. 2:19-CV-09864 CAS-E)
                                                                                  Case 2:19-cv-09864-CAS-E Document 22 Filed 01/21/20 Page 5 of 10 Page ID #:199



                                                                                    1         27.    In answering the allegations contained in Paragraph 27 of Plaintiffs’
                                                                                    2   Amended Complaint, Defendant does not have sufficient information or belief to
                                                                                    3   know what Plaintiff Ehlers did or why and, on that basis, denies such allegations.
                                                                                    4   Defendant admits that there were media reports on the subjects alleged.
                                                                                    5         28.    In answering the allegations contained in Paragraph 28 of Plaintiffs’
                                                                                    6   Amended Complaint, Defendant admits the allegations contained therein.
                                                                                    7         29.    In answering the allegations contained in Paragraph 29 of Plaintiffs’
                                                                                    8   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                    9         30.    In answering the allegations contained in Paragraph 30 of Plaintiffs’
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10   Amended Complaint, Defendant admits that there are signs in the City that violate
                                                                                   11   the ordinance. In all other respects, Defendant denies the allegations contained
                                            2049 Cent ury Park East, Suite 3550




                                                                                        therein.
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                       310.500.4600




                                                                                   13         31.    In answering the allegations contained in Paragraph 31 of Plaintiffs’
                                                                                   14   Amended Complaint, Defendant admits that there are signs in the City that violate
                                                                                   15   the ordinance. In all other respects, Defendant denies the allegations contained
                                                                                   16   therein.
                                                                                   17         32.    In answering the allegations contained in Paragraph 32 of Plaintiffs’
                                                                                   18   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   19         33.    In answering the allegations contained in Paragraph 33 of Plaintiffs’
                                                                                   20   Amended Complaint, Defendant admits that that the billboards exist. In all other
                                                                                   21   respects, Defendant denies the allegations contained therein.
                                                                                   22         34.    In answering the allegations contained in Paragraph 34 of Plaintiffs’
                                                                                   23   Amended Complaint, Defendant admits that the code sections contains the
                                                                                   24   provisions contained in the code. Defendant admits the approval of the mural. In
                                                                                   25   all other respects, Defendant denies the allegations contained therein.
                                                                                   26         35.    In answering the allegations contained in Paragraph 35 of Plaintiffs’
                                                                                   27   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   28         36.    In answering the allegations contained in Paragraph 36 of Plaintiffs’
                                                                                                                                  5
                                                                                                            ANSWER TO AMENDED COMPLAINT: CIVIL RIGHTS
                                                                                                                   (CASE NO. 2:19-CV-09864 CAS-E)
                                                                                  Case 2:19-cv-09864-CAS-E Document 22 Filed 01/21/20 Page 6 of 10 Page ID #:200



                                                                                    1   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                    2         37.      In answering the allegations contained in Paragraph 37 of Plaintiffs’
                                                                                    3   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                    4         38.      In answering the allegations contained in Paragraph 38 of Plaintiffs’
                                                                                    5   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                    6         39.      In answering the allegations contained in Paragraph 39 Defendant does
                                                                                    7   not have sufficient information or belief regarding Mr. Ehlers participation in an
                                                                                    8   organization, and, on that basis, denies that allegation.       Defendant denies the
                                                                                    9   allegations regarding the ownership of the property. Defendant admits the zoning
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10   in the area.
                                                                                   11         40.      In answering the allegations contained in Paragraph 40 of Plaintiffs’
                                            2049 Cent ury Park East, Suite 3550




                                                                                        Amended Complaint, Defendant does not have sufficient information or belief
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                       310.500.4600




                                                                                   13   regarding the allegations, and, on that basis, denies the allegations contained
                                                                                   14   therein.
                                                                                   15         41.      In answering the allegations contained in Paragraph 41 of Plaintiffs’
                                                                                   16   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   17         42.      In answering the allegations contained in Paragraph 42 of Plaintiffs’
                                                                                   18   Amended Complaint, Defendant denies that the City fined Mr. Ehlers. In all other
                                                                                   19   respects, Defendant admits the allegations contained therein.
                                                                                   20         43.      In answering the allegations contained in Paragraph 43 of Plaintiffs’
                                                                                   21   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   22         44.      In answering the allegations contained in Paragraph 44 of Plaintiffs’
                                                                                   23   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   24         45.      In answering the allegations contained in Paragraph 45 of Plaintiffs’
                                                                                   25   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   26         46.      In answering the allegations contained in Paragraph 46 of Plaintiffs’
                                                                                   27   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   28         47.      In answering the allegations contained in Paragraph 47 of Plaintiffs’
                                                                                                                                  6
                                                                                                              ANSWER TO AMENDED COMPLAINT: CIVIL RIGHTS
                                                                                                                     (CASE NO. 2:19-CV-09864 CAS-E)
                                                                                  Case 2:19-cv-09864-CAS-E Document 22 Filed 01/21/20 Page 7 of 10 Page ID #:201



                                                                                    1   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                    2         48.    In answering the allegations contained in Paragraph 48 of Plaintiffs’
                                                                                    3   Amended Complaint, Defendant admits the allegations contained therein.
                                                                                    4         49.    In answering the allegations contained in Paragraph 49 of Plaintiffs’
                                                                                    5   Amended Complaint, Defendant incorporates herein by reference the preceding
                                                                                    6   paragraphs as though fully set forth hereat.
                                                                                    7         50.    In answering the allegations contained in Paragraph 50 of Plaintiffs’
                                                                                    8   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                    9         51.    In answering the allegations contained in Paragraph 51 of Plaintiffs’
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   11         52.    In answering the allegations contained in Paragraph 52 of Plaintiffs’
                                            2049 Cent ury Park East, Suite 3550




                                                                                        Amended Complaint, Defendant denies the allegations contained therein.
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                       310.500.4600




                                                                                   13         53.    In answering the allegations contained in Paragraph 53 of Plaintiffs’
                                                                                   14   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   15         54.    In answering the allegations contained in Paragraph 54 of Plaintiffs’
                                                                                   16   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   17         55.    In answering the allegations contained in Paragraph 55 of Plaintiffs’
                                                                                   18   Amended Complaint, Defendant admits that a controversy exists between Plaintiffs
                                                                                   19   and Defendant. In all other respect, Defendant denies the allegations contained
                                                                                   20   therein.
                                                                                   21         56.    In answering the allegations contained in Paragraph 56 of Plaintiffs’
                                                                                   22   Amended Complaint, Defendant incorporates herein by reference the preceding
                                                                                   23   paragraphs as though fully set forth hereat.
                                                                                   24         57.    In answering the allegations contained in Paragraph 57 of Plaintiffs’
                                                                                   25   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   26         58.    In answering the allegations contained in Paragraph 58 of Plaintiffs’
                                                                                   27   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   28         59.    In answering the allegations contained in Paragraph 59 of Plaintiffs’
                                                                                                                                  7
                                                                                                             ANSWER TO AMENDED COMPLAINT: CIVIL RIGHTS
                                                                                                                    (CASE NO. 2:19-CV-09864 CAS-E)
                                                                                  Case 2:19-cv-09864-CAS-E Document 22 Filed 01/21/20 Page 8 of 10 Page ID #:202



                                                                                    1   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                    2         60.    In answering the allegations contained in Paragraph 60 of Plaintiffs’
                                                                                    3   Amended Complaint, Defendant admits that a controversy exists between Plaintiffs
                                                                                    4   and Defendant. In all other respect, Defendant denies the allegations contained
                                                                                    5   therein.
                                                                                    6         61.    In answering the allegations contained in Paragraph 61 of Plaintiffs’
                                                                                    7   Amended Complaint, Defendant incorporates herein by reference the preceding
                                                                                    8   paragraphs as though fully set forth hereat.
                                                                                    9         62.    In answering the allegations contained in Paragraph 62 of Plaintiffs’
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   11         63.    In answering the allegations contained in Paragraph 63 of Plaintiffs’
                                            2049 Cent ury Park East, Suite 3550




                                                                                        Amended Complaint, Defendant denies the allegations contained therein.
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                       310.500.4600




                                                                                   13         64.    In answering the allegations contained in Paragraph 64 of Plaintiffs’
                                                                                   14   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   15         65.    In answering the allegations contained in Paragraph 65 of Plaintiffs’
                                                                                   16   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   17         66.    In answering the allegations contained in Paragraph 66 of Plaintiffs’
                                                                                   18   Amended Complaint, Defendant admits that a controversy exists between Plaintiffs
                                                                                   19   and Defendant. In all other respect, Defendant denies the allegations contained
                                                                                   20   therein.
                                                                                   21         67.    In answering the allegations contained in Paragraph 67 of Plaintiffs’
                                                                                   22   Amended Complaint, Defendant incorporates herein by reference the preceding
                                                                                   23   paragraphs as though fully set forth hereat.
                                                                                   24         68.    In answering the allegations contained in Paragraph 68 of Plaintiffs’
                                                                                   25   Amended Complaint, Defendant denies that it engaged in any retaliation or
                                                                                   26   otherwise improper conduct. IN all other respects, Defendant admits the allegations
                                                                                   27   contained therein.
                                                                                   28         69.    In answering the allegations contained in Paragraph 69 of Plaintiffs’
                                                                                                                                  8
                                                                                                             ANSWER TO AMENDED COMPLAINT: CIVIL RIGHTS
                                                                                                                    (CASE NO. 2:19-CV-09864 CAS-E)
                                                                                  Case 2:19-cv-09864-CAS-E Document 22 Filed 01/21/20 Page 9 of 10 Page ID #:203



                                                                                    1   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                    2           70.   In answering the allegations contained in Paragraph 70 of Plaintiffs’
                                                                                    3   Amended Complaint, Defendant admits that the cited authority contains the
                                                                                    4   language cited and that the general summary of the law is correct, in the abstract.
                                                                                    5   In all other respects, Defendant denies the allegations contained therein.
                                                                                    6           71.   In answering the allegations contained in Paragraph 71 of Plaintiffs’
                                                                                    7   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                    8           72.   In answering the allegations contained in Paragraph 72 of Plaintiffs’
                                                                                    9   Amended Complaint, Defendant incorporates herein by reference the preceding
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10   paragraphs as though fully set forth hereat.
                                                                                   11           73.   In answering the allegations contained in Paragraph 73 of Plaintiffs’
                                            2049 Cent ury Park East, Suite 3550




                                                                                        Amended Complaint, Defendant denies the allegations contained therein.
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                       310.500.4600




                                                                                   13           74.   In answering the allegations contained in Paragraph 74 of Plaintiffs’
                                                                                   14   Amended Complaint, Defendant denies the allegations contained therein.
                                                                                   15                               AFFIRMATIVE DEFENSES
                                                                                   16           1.    Plaintiffs lack standing to assert the claims alleged in the First
                                                                                   17   Amended Complaint.
                                                                                   18           2.    Plaintiffs fail to state a claim on which relief can be granted.
                                                                                   19           3.    Any injury suffered by Plaintiffs was caused by their own wrongful
                                                                                   20   acts.
                                                                                   21           4.    Plaintiffs have failed to mitigate any damages they might have
                                                                                   22   suffered.
                                                                                   23           Pursuant to FRCP 11, all possible affirmative defenses may not have been
                                                                                   24   alleged herein, insofar as sufficient facts were not available after reasonable inquiry
                                                                                   25   upon filing of this Answer, therefore, this answering Defendant reserves the right to
                                                                                   26   amend its Answer to add affirmative defenses should the necessity arise.
                                                                                   27   ///
                                                                                   28   ///
                                                                                                                                    9
                                                                                                              ANSWER TO AMENDED COMPLAINT: CIVIL RIGHTS
                                                                                                                     (CASE NO. 2:19-CV-09864 CAS-E)
                                                                                  Case 2:19-cv-09864-CAS-E Document 22 Filed 01/21/20 Page 10 of 10 Page ID #:204



                                                                                     1         WHEREFORE, Defendant prays as follows:
                                                                                     2         1.    That Plaintiffs take nothing by way of their Amended Complaint;
                                                                                     3         2.    For an award of attorney fees and costs incurred in this suit herein; and
                                                                                     4         3.    For other and such further relief as the Court deems just and proper.
                                                                                     5

                                                                                     6   Dated: January 21, 2020                  BROWNSTEIN HYATT FARBER
                                                                                                                                  SCHRECK, LLP
                                                                                     7                                            EMILY L. DYER
                                                                                     8

                                                                                     9                                            By: /s/ Mitchell J. Langberg
                                                                                                                                     MITCHELL J. LANGBERG
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10                                               Attorneys for Defendant
                                                                                                                                     CITY OF BALDWIN PARK
                                                                                    11
                                            2049 Cent ury Park East, Suite 3550
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13

                                                                                    14

                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19
                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27
                                                                                    28
                                                                                                                                 10
                                                                                                            ANSWER TO AMENDED COMPLAINT: CIVIL RIGHTS
                                                                                                                   (CASE NO. 2:19-CV-09864 CAS-E)
